            Case 1:20-cv-05354-LLS Document 6 Filed 08/28/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN L. PETERTEC-TOLINO,

                                Plaintiff,

                    -against-                                   20-CV-5354 (LLS)

                                                                CIVIL JUDGMENT
ACE AMERICAN INSURANCE CO., ET
AL.,

                                Defendants.

         Pursuant to the order issued August 28, 2020, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that Plaintiff’s federal claims are

dismissed because the complaint fails to state a claim on which relief can be granted. The Court

declines, under 28 U.S.C. § 1367(c), to exercise supplemental jurisdiction over any state law

claims Plaintiff may be asserting.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 28, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
